In an action by a stockholder and by the executrix of a deceased stockholder for an accounting, and for other relief, the appeal is from an order denying appellants’ motion to dismiss the complaint for failure to state facts sufficient to constitute a cause of action (Rules Civ. Prae., rule 106, subd. 4), or, in the alternative, to require that respondents separately state and number the causes of action (Rules Civ. Prae., rule 90). Order affirmed, without costs. No opinion. Nolan, P. J., Beldock, Ughetta, Hallinan and Kleinfeld, JJ., concur.